Citation Nr: 1610520	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent, prior to August 26, 2015, and in excess of 70 percent after that date.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to August 26, 2015. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1973.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 


FINDING OF FACT

In February 2016 correspondence, the Veteran withdrew his appeal for an initial evaluation for PTSD in excess of 50 percent, prior to August 26, 2015, and in excess of 70 percent after that date; and a TDIU, prior to August 26, 2015. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an initial evaluation for PTSD in excess of 50 percent, prior to August 26, 2015, and in excess of 70 percent after that date.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for a TDIU, prior to August 26, 2015.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In February 2016 correspondence, the Veteran withdrew his appeal for an initial evaluation for PTSD in excess of 50 percent disabling, prior to August 26, 2015, and in excess of 70 percent disabling after that date; and a TDIU, prior to August 26, 2015.  The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal.  Thus, with respect to these claims, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal for an initial evaluation for PTSD in excess of 50 percent, prior to August 26, 2015, and in excess of 70 percent after that date, is dismissed.

The appeal for a TDIU, prior to August 26, 2015, is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


